Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 35-41, 47, 48, 54, 55, 61, 62 and 68 are pending in the present application.  The instant claims are rejected as indicated below.

Double Patenting
The rejection of claims 42-46, 49-53, 56-60 and 63-67 on the ground of nonstatutory double patenting over claims 1-11 of US Patent No. 10,173,999 is made moot by the cancellation of the instant claims.

The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68 on the ground of nonstatutory double patenting over claims 1-11 of US Patent No. 10,173,999 is maintained.
Applicant argues neuropathic pain is distinct from peripheral neuropathy.  Applicant argument was considered but not persuasive for the following reasons.
As noted in the previous Office Action, both sets of claims recite a cyclic amine of formula (I).  Therefore, the instant claims render anticipated the compounds of the cited 


    PNG
    media_image1.png
    72
    404
    media_image1.png
    Greyscale
(see col. 50, lines 10-13 of the cited patent);

    PNG
    media_image2.png
    328
    742
    media_image2.png
    Greyscale
(see D’Amico et al., 2020);
See also Types and causes of neuropathic pain, Sissons, 2020.
Therefore, treatment of neuropathic pain would include the treatment of peripheral neuropathies.
For these reasons, the rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68 on the ground of nonstatutory double patenting over claims 1-11 of US Patent No. 10,173,999 is maintained.

Claim Rejections - 35 USC § 112
The rejection of claims 42-46, 49-53, 56-60 and 63-67 under 35 USC 112, first paragraph, scope of enablement is made moot by the cancellation of the 
instant claims.

The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68 under 35 USC 112, first paragraph, scope of enablement is maintained.
Applicant argues the present specification provides reasonable basis for the skilled artisan to use the claimed compounds for the prevention of peripheral neuropathy with reference to Examples 1, 5 and 9 of the present specification.  Applicant’s argument was considered but not persuasive for the following reasons.
As indicated in the previous Office Action, the term “prevent” is defined as:

    PNG
    media_image3.png
    159
    369
    media_image3.png
    Greyscale
.  In other words, prevention implies peripheral neuropathy will not occur if the patient is given the claimed compound.  Therefore, although, the claimed compounds is administered before onset or deterioration of peripheral neuropathies, the data shown in Figures 1, 5 and 10 (Examples 1, 5 and 9):
 
    PNG
    media_image4.png
    353
    338
    media_image4.png
    Greyscale
,       
    PNG
    media_image5.png
    343
    507
    media_image5.png
    Greyscale
 and 

    PNG
    media_image6.png
    309
    367
    media_image6.png
    Greyscale
, shows a reduction not prevention.
For this reason, the rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68 under 35 USC 112, first paragraph, scope of enablement is maintained.

Claim Rejections - 35 USC § 102
The rejection of claims 42-46, 49-53, 56-60 and 63-67 under 35 USC 102(a)(1) over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is made moot by the cancellation of the instant claims.

The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68 under 35 USC 102(a)(1) over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is maintained.
See response to arguments below in paragraph #11.

Claim Rejections - 35 USC § 103
The rejection of claims 42-46, 49-53, 56-60 and 63-67 under 35 USC 103 over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is made moot by the cancellation of the 
instant claims.

The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68 under 35 USC 103 over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is maintained.
Applicant argues 
while the reference discloses the claimed compounds for treatment of neuropathic pain, the skilled artisan in the art would consider treatment of neuropathic pain to be distinguishable from treatment of peripheral neuropathies;
Peripheral neuropathies also have symptoms such as motor neuropathies or autonomic neuropathies, which are not involved with “neuropathic pain”;  neuropathic pain consists of both peripheral neuropathic pain and central neuropathic pain, the latter of which is not included within symptoms of peripheral neuropathies;
Treatment protocol for neuropathic pain and peripheral neuropathy are often different; and 
While the Seltzer model is commonly used for the study of peripheral neuropathic pain, this model does not provide any basis for one skilled in the art to reasonably predict that peripheral neuropathies per se are influenced by a given compound.
Applicant’s argument was considered but not persuasive for the following reasons.

However, the issue is not whether there are other symptoms associated with peripheral neuropathies but whether treatment of neuropathic pain would encompass or render obvious the treatment of peripheral neuropathies.
As noted above in paragraph #5, neuropathic pain encompasses peripheral neuropathies, i.e., there is an overlap.  See for example, 
    PNG
    media_image2.png
    328
    742
    media_image2.png
    Greyscale
(see D’Amico et al., 2020) and Types and causes of neuropathic pain, Sissons, 2020.  
Therefore, based on the fact that peripheral neuropathic pain is or encompasses peripheral neuropathies, the treatment of peripheral neuropathies such as diabetic neuropathy or alcoholic neuropathy would flow naturally from treatment of peripheral 

Applicant also argues Seltzer model is commonly used for the study of peripheral neuropathic pain and that this model does not provide any basis for one skilled in the art to reasonably predict that peripheral neuropathies per se are influenced by a given compound.
However, the art teaches that experimental models for the study of neuropathic pain is relevant for the study of peripheral disorders such as neuropathies, because said diseases represent a considerable percentage of neuropathic pain inducing diseases (see for example, Sousa et al., 2016, especially Introduction and Kim et al., 1992, Abstract).
In short, based on the teachings in the art, treatment of peripheral neuropathy would flow naturally from treatment of peripheral neuropathic pain.
For these reasons, the claimed invention is rendered obvious by the cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628